535 So. 2d 715 (1989)
Nancy H. HOOD, Appellant,
v.
Louie Franklin HOOD, Appellee.
No. 88-838.
District Court of Appeal of Florida, Fifth District.
January 5, 1989.
Marcia K. Lippincott of Marcia K. Lippincott, P.A., Orlando, for appellant.
Donna L. Surratt-McIntosh and Kenneth W. McIntosh, Sanford, for appellee.
SHARP, Chief Judge.
The final judgment of dissolution is affirmed except for the payment period for the award of attorney's fees. The trial court required the husband to pay $14,000 for the wife's attorney's fees as follows: $200 per month with no interest for the first two years; 12% interest thereafter, or until the husband sold or otherwise transferred certain lakefront property.
The trial court abused its discretion in allowing the husband a seven year payment period, especially in light of the husband's financial affidavit reflecting net assets of over $117,000 and a weekly income of over $1,100. Urbieta v. Urbieta, 469 So. 2d 930 (Fla. 3d DCA 1985). Under these circumstances, we think that a payment period should not exceed two years, and that it should provide for interest at a reasonable rate from the date of dissolution. Accordingly, we reverse the payment period with directions to the trial court to determine a schedule for payment consistent with this opinion.
AFFIRMED in part; REVERSED in part.
DAUKSCH and COBB, JJ., concur.